Title: To Thomas Jefferson from John Browne Cutting, 4 September 1824
From: Cutting, John Browne
To: Jefferson, Thomas


Dear Sir
Washington
4 Septr 1824.
Accept my grateful acknowledgments for your letter of Aug 27thThe documents that you have been so obliging as to cause to be, a second time transcribed, and to re–authenticate with your signature, will serve me essentially: and superadded to the copy of your favour of July 2d, afford all the testimony that I could expect or desire.With a repetition of regret for having given you so much trouble and thanks for such tokens of your regard, I remain with durable esteem and very great respect.Dear Sir, Your much obliged and obedt ServtJohn Browne Cutting